Case 1:18-cv-01549-CFC Document 45 Filed 03/04/21 Page 1 of 23 PagelD #: 445

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

AMIR FATIR,
Plaintiff,
v. : Civil Action No. 18-1549-CFC
CASEY PHELPS, et al, :

Defendants.

 

Amir Fatir, James T. Vaughn Correctional Center, Smyrna, Delaware. Pro Se Plaintiff.

Kenneth Lee-Kay Wan, Deputy Attorney General, Delaware Department of Justice,
Wilmington, Delaware. Counsel for Defendants Casey Phelps, James Scarborough,
Jason Rash, and Marc Richman.

Dana Spring Monzo, Esquire, and Lindsey E. Imbrogno, Esquire, White & Williams,

Wilmington, Delaware. Counsel for Defendants Jefferson A. Fort, Irene Fuh, Matthew
Wofford, and Connections Community Support Programs, Inc.

MEMORANDUM OPINION

March 4, 2021
Wilmington, Delaware
Case 1:18-cv-01549-CFC Document 45 Filed 03/04/21 Page 2 of 23 PagelD #: 446

CONNOLLY, U.S. Distric#Judge:

Plaintiff Amir Fatir (“Plaintiff’), an inmate the James T. Vaughn Correctional
Center (“JTVCC”) in Smyrna, Delaware, commenced this action on October 8, 2018,
pursuant to 42 U.S.C. § 1983 alleging violations of his constitutional rights. (D.I. 2)

He appears pro se and was granted permission to proceed jn forma pauperis. The
Amended Complaint is the operative pleading. (D.I. 13) Before the Court are
Defendants’ motions to dismiss,' and Plaintiffs motion for injunctive relief. (D.1. 29, 33,
39) The matters are fully briefed.

I. BACKGROUND

Counts 1 through 10 of the Amended Complaint raise medical needs claims
under the Eighth Amendment of the United States Constitution and Counts 11 through
13 raise retaliation claims under the First Amendment. (D.I. 13 at 6-11) The following
facts are taken from the Amended Complaint and assumed to be true for purposes of
deciding the pending motions. See Umland v. PLANCO Fin. Servs., Inc., 542 F.3d 59,
64 (3d Cir. 2008).

Plaintiff was seen by Connections on October 16, 2016, with numerous
complaints including shortness of breath and chest pains. (D.I.13 at2) At that time,

Nurse Assistant Fuh would not let Plaintiff see a doctor, nurse practitioner, or

 

1 The medical defendants include Jefferson A. Fort (“Fort”), Irene Fuh (“Fuh”), Matthew
Wofford (“Wofford”), and Connections Community Support Program, Inc.
(“Connections”) (collectively “Medical Defendants”). Delaware Department of
Correction (“DOC”) defendants include Casey Phelps (“Phelps”), James Scarborough
(“Scarborough”), Jason Rash (“Rash”), and Marc Richman (“Richman”) (collectively
“DOC Defendants’).
Case 1:18-cv-01549-CFC Document 45 Filed 03/04/21 Page 3 of 23 PagelD #: 447

registered nurse, and she did not conduct “an EKG or other heart attack diagnosis and
treatment” despite Plaintiffs symptoms and his history of hypertension and high
cholesterol. (/d.) Fuh advised Plaintiff that under Connection’s policy, he was
required to submit at least three sick call requests before he could see a medical
provider other than a certified nurse assistant and, after the third sick call request, he
might be scheduled to see a nurse practitioner. (/d.) Fuh told Plaintiff that he should
not submit another sick call request for two weeks, and to submit the third sick call slip
two weeks after that. (/d. at 3) Plaintiff complained about the sick call request policy
and Fuh responded that she did not make the policy. (/d.) Fuh issued Plaintiff Tums®
tablets and sent him back to his unit. (/d.)

Plaintiff submitted a second sick call slip and saw Fuh on November 16, 2016.
(/d.) He presented with several symptoms including chest paint, shortness of breath
and concerns he was suffering heart attacks. (/d.) Fuh again provided Plaintiff with
Tums®. (/d.) Plaintiff did not see a doctor, nurse practitioner, or registered nurse and
did not receive and EKG or an examination to determine whether he was experiencing a
heart attack or had suffered a heart attack. (/d.)

Plaintiff submitted a grievance on January 23, 2017 and was promised by
Registered Nurse Fort? that he would eventually see a provider but that Plaintiff “had to
be patient.” (/d.) Plaintiff submitted a sick call request on February 14, 2017, and was

not given an appointment for the request. (/d.). Plaintiff suffered a massive heart

 

2 Claim for Relief, Count 5 states that Fort “was empowered by the grievance policy to
provide the necessary relief requested to resolve the matter.” (D.I. 13 at 8)

2
Case 1:18-cv-01549-CFC Document 45 Filed 03/04/21 Page 4 of 23 PagelD #: 448

attack on February 17, 2017. (/d.) The nurse on duty instructed Plaintiff to submit
another sick call request. (/d.) After the correction officer threatened to call the
prison’s watch commander, the Connections nurse allowed Plaintiff to go the prison
infirmary. (/d.) At the infirmary Plaintiff was administered an EKG and the nurse
practitioner authorized emergency transport of Plaintiff to Kent General Hospital. (/d. at
4) Astent was placed in one of Plaintiff's arteries and he underwent triple bypass heart
surgery. (/d.) Plaintiff was released from the hospital and returned to the JTVCC
infirmary on February 21, 2017. (/d.)

On an unknown date, while being assisted by two nurses, Plaintiff injured his left
ankle. (/d.) On May 16, 2017, he was notified that an x-ray of the area was “not
within normal limits.” (/d.) To date, Connections and the Bureau of Prisons have
refused to treat the ankle or inform Plaintiff of the exact nature of the injury. (/d.)

On February 22, 2017, while in the infirmary, Plaintiff was informed that he had
been fired from his prison job by Officer Phelps due to his medical condition and that
Phelps had placed someone else in Plaintiff's single cell. (/d.) The JTVCC practice is
to hold a job and cell for six weeks before removing an inmate who is incapacitated for
medical reasons. (/d.)

Plaintiff contacted Captain Bruce Burton (“Burton”) who reinstated Plaintiff to his
job and cell. (/d. at5) Phelps threatened several members of the laundry work crew

for allegedly telling Burton that Phelps had fired Plaintiff, and the laundry workers

 

3 It is not clear if the injury occurred at the hospital in mid-February 2017 or at the
JTVCC infirmary following Plaintiff's discharge from the hospital.

3
Case 1:18-cv-01549-CFC Document 45 Filed 03/04/21 Page 5 of 23 PagelD #: 449

denied having written to Burton. (/d.) Two days later, Phelps threatened “to get
Plaintiff and told him the best scenario was to hope that Burton moved Phelps from
Plaintiff's building “before | get around to you.” (/d.) Phelps repeated the threat in the
hallway, threatened Plaintiff “not to say a word” and threatened Plaintiff for “going over
my head” and reporting Phelps to the deputy warden. (/d.) Plaintiff spoke to Burton
about Phelps threats of retaliation. (/d.) Burton assured Plaintiff that he would prevent
Phelps from taking any retaliatory actions. (/d.)

On June 26, 2017, Phelps sent Officer Rash to shake down Plaintiffs cell. (/d.)
Following the search, Rash left the cell and returned with Phelps who told Plaintiff he
was firing Plaintiff from his job because Rash found a Bic pen, a highlighter, and four
yellow sticky notes. (/d.) Plaintiff responded that the items found did not break any
rules and it was obvious that Phelps was making good his threat of retaliation. (/d. at
6) Phelps grinned and locked Plaintiff on the tier. (/d.) Plaintiff received a write-up,
was fired from him job, and moved from minimum security to medium security even
though DOC policy prohibits job removal due to a disciplinary write-up. (/d.)

Plaintiff seeks compensatory and punitive damages as well as injunctive relief.
(Id. at 11-13) Medical Defendants and DOC Defendants move for dismissal. (D.I. 29,
33) On December 22, 2020, Plaintiff filed a motion for injunctive relief. (D.I. 39)

Hl. LEGAL STANDARDS

Because Plaintiff proceeds pro se, his pleading is liberally construed and his

Amended Complaint, “however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89,
Case 1:18-cv-01549-CFC Document 45 Filed 03/04/21 Page 6 of 23 PagelD #: 450

94 (2007). To state a claim upon which relief can be granted a complaint must contain
“a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but the complaint
must set forth enough factual matter, accepted as true, to “state a claim to relief that is
plausible on its face.” Belf Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Aclaim
is facially plausible when the factual content allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged. Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009). “Threadbare recitals of the elements of a cause of action,
supported by mere conclusory statements, do not suffice.” /d.

When considering Rule 12(b)(6) motions to dismiss, the court must accept as true
all factual allegations in the complaint and view them in the light most favorable to Plaintiff.
Umiland v. Planco Fin. Servs., 542 F.3d at 64. The Court, however, is “not bound to
accept as true a legal conclusion couched as a factual allegation.” Papasan v. Allain,
478 U.S. 265, 286 (1986) (citations omitted).

lil. DISCUSSION

A. Medical Defendants

Medical Defendants seeks dismissal on the grounds that: (1) Wofford and Fort
lack the requisite personal involvement for liability; (2) the Amended Complaint does not
allege the requisite mens rea of Fuh for deliberate indifference to a serious medical
need; (3) the Eighth Amendment mandates the provision of adequate care not choice of
medical care; (4) Fuh cannot be responsible for a deliberate indifference claim against

Connections; (5) Connections did not create the policy complained of in the Amended
Case 1:18-cv-01549-CFC Document 45 Filed 03/04/21 Page 7 of 23 PagelD #: 451

Complaint; (6) there can be no deliberate indifference claim against Fort in his capacity
as grievance nurse; and (7) the Amended Complaint does not establish medical
negligence.

1. Personal Involvement

Medical Defendants move to dismiss all claims raised against Fort and Wofford
for lack of personal involvement. Counts 5, 6, 7, 8, and 9 are raised against Fort.
Counts 2, 6, 7, 8, and 9 are raised against Wofford.

The Amended Complaint alleges that Fort was empowered by the grievance
policy to provide the necessary relief requested to resolve the matter. (D.I. 13 at 8)
Plaintiff alleges that following his submission of a medical grievance on January 23,
2017, Fort failed to provide the relief requested and, instead, promised Plaintiff that he
would eventually see a nurse practitioner and for Plaintiff to be patient. (/d. at 3,
Statement of Facts and at 8, Count 5) There are no allegations raised against Wofford
in the Statement of Facts, and he is only referred to in the Claims for Relief.

Plaintiff attempts to raise medical needs claims against Fort and Wofford despite
the lack of allegations of their direct involvement in his medical care. Deliberate
indifference can be shown where prison authorities prevent an inmate from receiving a
recommended treatment. See Inmates of Allegheny County Jail v. Pierce, 612 F.2d
754, 762 (3d Cir. 1979). Courts are divided, however, on whether an official’s review
and denial of a grievance can establish personal involvement sufficient to state a
medical needs claim. See e.g., Mazza v. Austin, 2018 WL 746409, at *9 (E.D. Cal.

Feb. 7, 2018) (recommending denial of motion for summary judgment on plaintiffs claim
Case 1:18-cv-01549-CFC Document 45 Filed 03/04/21 Page 8 of 23 PagelD #: 452

challenging medical decisions reached by defendants, both as members of the prison
grievance committee and in directly assessing plaintiffs medical needs when reviewing
plaintiffs appeal); Battle v. Recktenwaid, 2016 WL 698145, at *10 (S.D.N.Y. Feb. 19,
2016) (agreeing that defendant's denial of an administrative grievance or a refusal to
override the medical advice of medical personnel is insufficient to establish liability for
an Eighth Amendment violation); Ward v. Kentucky State Reformatory, 2009 WL
2342724, at *5 (W.D. Ky. July 28, 2009) (holding that where the only allegation against
a defendant relates to the denial of a grievance, a plaintiff fails to allege any personal
involvement by the defendant in the alleged denial of medical treatment); Henry v. .
Wilson, 2008 WL 131164, at *4-5 n.1 (W.D. Pa. Jan. 9, 2008) (noting that plaintiff
cannot allege personal involvement by any defendant merely by virtue of his or her
involvement in reviewing inmate grievances); Madison v. Mazzuca, 2004 WL 3037730,
at *10 (S.D.N.Y. Dec. 30, 2004) (noting that personal involvement is present where a
supervisor reviewed a prisoner's grievance with respect to a constitutional violation and
decides against taking any corrective action).

The scant allegations here do not indicate whether Plaintiff's grievance was
denied or whether he prevailed. Nor is it clear whether he challenges the medical
decisions reached by Fort in his role in assessing Plaintiffs medical needs when
reviewing his grievance. See Martin v. Harvey, 14 F. App’x 307, 309 (6th Cir. 2001)
(“The denial of the grievance is not the same as the denial of a request to receive
medical care.”) Finally, any references to Wofford are made in the Claims for Relief

counts. Those counts are not supported by the facts and are conclusory. See /qbal,
Case 1:18-cv-01549-CFC Document 45 Filed 03/04/21 Page 9 of 23 PagelD #: 453

556 U.S. 678 (stating that a complaint will not suffice if it “offers [merely] ‘labels and
conclusions' “ or “ ‘naked assertion [s]’ devoid of ‘further factual enhancement’ ”)
(quoting Twombly, 550 U.S. at 555, 557).

As pleaded, the claims against Fort and Wofford fail to state claims upon which
relief may be granted. Therefore, the motion to dismiss the claims against them will be
granted. Plaintiff, however, will be given leave to amend the claims.

2. Eighth Amendment

The Amended Complaint raises medical needs claims against Fuh in Counts 1,
4, 6, 7, 8, and 9 and against Connections in Counts 1 through 4 and 6 through 10.
Plaintiff alleges that he suffered a heart attack on February 15, 2017, after Fuh refused
to properly examine, failed to provide medical treatment, and did not provide an EKG or
permit Plaintiff to see a doctor or nurse after he submitted a sick call slips and went to
the prison infirmary. The Amended Complaint alleges that Connections, along with
Scarborough and Richman,’ refused to provide treatment for Plaintiffs ankle injury and
that Connections along with Scarborough, Richman, and Wofford wrote, developed, and
enforced policies that prevented or delayed needed medical treatment.

To set forth a cognizable Eighth Amendment claim for inadequate medical care,
a prisoner must allege (1) a serious medical need and (2) acts or omissions by prison
Officials that indicate deliberate indifference to that need. Estelle v. Gamble, 429 U.S.
97, 104 (1976). Arison official is deliberately indifferent if he or she knows that a

prisoner faces a substantial risk of serious harm and fails to take reasonable steps to

 

4 The claims against Scarborough and Richman are discussed below at III.B.1.

8
Case 1:18-cv-01549-CFC Document 45 Filed 03/04/21 Page 10 of 23 PagelD #: 454

avoid the harm. Farmer v. Brennan, 511 U.S. 825, 837, 114 S.Ct. 1970, 128 L.Ed.2d
811 (1994). Prison authorities, however, are “accorded considerable latitude in the
diagnosis and treatment of prisoners,” Durmer v. O’Carroll, 991 F.2d 64, 67 (3d Cir.
1993), and “disagreement as to the proper medical treatment” does not give rise to a
constitutional violation, Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir. 2004).

With respect to Fuh, the Amended Complaint fails to allege deliberate
indifference. By Plaintiffs own allegations, Fuh provided him care on two occasions,
providing, for example, medication. Even if this type of treatment was negligent, an
issue not decided by the Court, medical negligence without accompanying deliberate
indifference does not rise to the level of a constitutional violation. See Estelle, 429
U.S. at 106 (“[A] complaint that a physician has been negligent in diagnosing or treating
a medical condition does not state a valid claim of medical mistreatment under the
Eighth Amendment.”). There are no allegations that Fuh provided treatment to Plaintiff
other than those two occasions. Instead, Plaintiff complains that he did not see the
medical provider of his choice and he disagreed with the treatment provided him by
Fuh. The Court will grant the motion to dismiss the claims against Fuh.

Plaintiff also argues that Connections, the DOC’s former contract healthcare
provider, and other defendants as discussed above, maintained a policy that
demonstrated deliberate indifference to his medical needs. Specifically, Plaintiff claims
that the policy requiring the submission of “sick-call slips” prior to receiving treatment
delayed or denied him treatment.

“[A] private health company providing services to inmates ‘cannot be held
Case 1:18-cv-01549-CFC Document 45 Filed 03/04/21 Page 11 of 23 PagelD #: 455

responsible for the acts of its employees under a theory of respondeat superior or
vicarious liability.” Sims v. Wexford Health Sources, 635 F. App’x 16, 20 (3d Cir.
2015) (quoting Natale v. Camden Cty. Facility, 318 F.3d 575, 583 (3d Cir. 2003)).
When a plaintiff relies upon a theory of respondeat superior to hold a corporation liable,
he must allege a policy or custom that demonstrates such deliberate indifference.®
Sample v. Diecks, 885 F.2d 1099, 1110 (3d Cir. 1989); Miller v. Correctional Med. Sys.,
inc., 802 F. Supp. 1126, 1132 (D. Del. 1992). However, because there has been no
underlying constitutional violation by the individuals associated with Connections, its
policy cannot be a basis for liability. See Natale v. Camden Cty. Corr. Facility, 318
F.3d at 584 (“In order for [a private healthcare provider] to be liable, the [plaintiff] must
provide evidence that there was a relevant [provider] policy or custom, and that the
policy caused the constitutional violation they allege.”). Therefore, the Court will grant
the motion to dismiss the claims against Connections.

Because it is possible that Plaintiff may be able to cure his pleading defects, he
will be given leave to amend the Eighth Amendment medical needs claims.

3. Medical Negligence

Medical Defendants move to dismiss all medical negligence claims to the extent

 

> Plaintiff alleges that he injured his ankle in 2017, complained about the injury, and an
x-ray was taken that was “not within normal limits”. (D.I. 13 at 4 and at 9-1, Count 10)
Plaintiff alleges Connections either refused to treat the injury or to inform him of the
exact nature of the injury. The Amended Complaint does not identify the Connections
employee allegedly responsible for refusing to treat Plaintiff or refusing to inform him of
the nature of the injury. Connections, as a contract healthcare provider, may not be
held liable for the conduct of its employees absent allegations of a policy or custom that
demonstrates deliberate indifference and the Amended Complaint does not identify a
custom or policy with regard to the 2017 ankle injury.

10
Case 1:18-cv-01549-CFC Document 45 Filed 03/04/21 Page 12 of 23 PagelD #: 456

it is Plaintiff's intent to raise negligence claims. In Delaware, medical negligence is
governed by the Delaware Health Care Negligence Insurance and Litigation Act. See
18 Del. C. §§ 6801-6865. When a party alleges medical negligence, Delaware law
requires the party to produce an affidavit of merit with expert medical testimony
detailing: (1) the applicable standard of care, (2) the alleged deviation from that
standard, and (3) the causal link between the deviation and the alleged injury.
Bonesmo v. Nemours Found., 253 F. Supp. 2d 801, 804 (D. Del. 2003) (quoting Green
v. Weiner, 766 A.2d 492, 494-95 (Del. 2001)) (internal quotations omitted); 18 Del. C. §
6853. To extent Plaintiff alleges medical negligence, at the time he filed the Amended
Complaint he was required to submit an affidavit of merit as to each defendant signed
by an expert witness. 18 Del. C. § 6853(a)(1). He did not.

The Court will grant Medical Defendants’ motion to dismiss the medical
negligence claims.

B. DOC Defendants

DOC Defendants seek dismissal on the grounds that: (1) Plaintiff failed to
exhaust his administrative remedies as is required under the Prison Litigation Reform
Act; (2) claims that occurred prior to June 3, 2017 are barred by the two-year statute of
limitation period; and (3) Scarborough and Richman lack the requisite personal
involvement for liability.

1. Personal Involvement
DOC Defendants move to dismiss all claims against Scarborough and Richman

for the failure to plead their personal involvement. Counts 2, 6, 7, 8, 9, and 10 are

11
Case 1:18-cv-01549-CFC Document 45 Filed 03/04/21 Page 13 of 23 PagelD #: 457

raised against Scarborough and Richman. There are no allegations raised against
Scarborough and Richman in the Statement of Facts. They are only referred to in the
Claims for Relief counts.

As alleged, Scarborough and Richman hold supervisory positions with the DOC.
There is no respondeat superior liability under § 1983. See Parkell v. Danberg, 833 F.3d
313, 330 (3d Cir. 2016). Liability under 42 U.S.C. § 1983 requires a showing that each
defendant was personally involved in the alleged wrongdoing. Evancho v. Fisher, 423
F.3d 347, 353 (3d Cir. 2005) (citing Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir.
1988)). “Personal involvement can be shown through allegations of personal direction
or of actual knowledge and acquiescence.” /d. And, a defendant’s knowledge of a
risk to health and safety “can be proved indirectly by circumstantial evidence to the
effect that the excessive risk was so obvious that the official must have known of the
risk.” Thomas v. Tice, 948 F.3d 133, 138 (3d Cir. 2020) (quoting Beers-Capitol v.
Wheizel, 256 F.3d 120, 133 (3d Cir. 2001)). However, “[i]f a prisoner is under the care
of medical experts . . . a non-medical prison official will generally be justified in believing
that the prisoner is in capable hands.” Spruill v. Gillis, 372 F.3d at 236 (discussing
Durmer v. O’Carroll, 991 F.2d at 69). “[A]bsent a reason to believe (or actual
knowledge) that prison doctors or their assistants are mistreating (or not treating) a
prisoner, a non-medical prison official . . . will not be chargeable with the Eighth
Amendment scienter requirement of deliberate indifference.” /d. at 236. Finally, as
discussed, any references to Scarborough and Richman are made in the counts in the

Claims for Relief and those counts are not supported by the facts and are conclusory.

12
Case 1:18-cv-01549-CFC Document 45 Filed 03/04/21 Page 14 of 23 PagelD #: 458

The Amended Complaint fails to state claims against Scarborough and Richman.
To the extent Scarborough and Richman are named as defendants based upon their
supervisory positions, the claims fail. Moreover, the Amended Complaint fails to allege
any personal involvement by either defendant. Accordingly, DOC Defendants’ motion
to dismiss the claims against Scarborough and Richman will be granted. The Court
finds amendment futile as to the claims against Scarborough and Richman.

2. Administrative Remedies

DOC Defendants argue the Amended Complaint should be dismissed for
Plaintiff's failure to exhaust his administrative remedies. Having dismissed the claims
against Scarborough and Richman, the Court addresses the exhaustion issue only as it
relates to Phelps and Rash.

The Prison Litigation Reform Act (“PLRA”) provides that “[n]o action shall be
brought with respect to prison conditions under section 1983 or any other Federal law,
by a prisoner confined in any jail, prison, or other correctional facility until such
administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a); see
Porter v. Nussile, 534 U.S. 516, 532 (2002) (“[T]he PLRA’s exhaustion requirement
applies to all inmate suits about prison life, whether they involve general circumstances
or particular episodes, and whether they allege excessive force or some other wrong.”).
The PLRA requires “proper exhaustion,” meaning exhaustion of those administrative
remedies that are “available.” Woodford v. Ngo, 548 U.S. 81, 93 (2006).

Because an inmate's failure to exhaust under PLRA is an affirmative defense, the

inmate is not required to specially plead or demonstrate exhaustion in his complaint.

13
Case 1:18-cv-01549-CFC Document 45 Filed 03/04/21 Page 15 of 23 PagelD #: 459

Jones v. Bock, 549 U.S. 199 (2007); West v. Emig, 787 F. App’x 812, 814) (3d Cir.
2019); see also Small v. Camden Cty., 728 F.3d 265, 268 (3d Cir. 2013) (“Failure to
exhaust is an affirmative defense the defendant must plead and prove; it is not a
pleading requirement for the prisoner-plaintiff.”). Failure to exhaust administrative
remedies must be pled and proved by the defendant. Rinaldi v. United States, 904
F.3d 257, 268 (3d Cir. 2018); Ray v. Kertes, 285 F.3d 287, 295 (3d Cir. 2002).

Exhaustion applies only when administrative remedies are “available.” See
Ross v. Blake, __ U.S. ___, 136 S. Ct. 1850 (2016). Administrative remedies are not
available when the procedure “operates as a simple dead end--with officers unable or
consistently unwilling to provide any relief to aggrieved inmates,” where it is “so opaque
that it becomes, practically speaking, incapable of use,” or “when prison administrators
thwart inmates from taking advantage of a grievance process through machination,
misrepresentation, or intimidation.” /d. at 1859-60. “Just as inmates must properly
exhaust administrative remedies per the prison’s grievance procedures, prison officials
must strictly comply with their own policies.” Downey v. Pennsylvania Dep’t of Corr.,
968 F.3d 299, 305 (3d Cir. 2020) (citing Shiffiett v. Korszniak, 934 F.3d 356, 367 (3d
Cir. 2019) (“[W]e hold that [the PLRA] requires strict compliance by prison officials with
their own policies.”). “When an administrative process is susceptible [to] multiple
reasonable interpretations, . . . the inmate should err on the side of exhaustion.” /d.
(quoting Ross, 136 S. Ct. at 1859).

Plaintiff submitted two grievances; Grievance No. 372821 submitted June 23,

2017 and Grievance No. 378276 submitted August 22, 2017. (D.I. 33-3 at 2-7) DOC

14
Case 1:18-cv-01549-CFC Document 45 Filed 03/04/21 Page 16 of 23 PagelD #: 460

Defendants argue that Plaintiff did not exhaust his administrative remedies in
connection with any claims arising from the June 16, 2017 shakedown because he did
not follow proper protocols and failed to complete the appeals process for any
grievance. They also argue and there is no evidence supporting Plaintiffs assertion
that he did. They contend that the August 22, 2017 grievance was untimely as it was
not submitted within seven days of the incident.

Inmate Grievance Policy No. 4.4 provides that “[g]rievances can be returned
unprocessed if they . . . were filed after the expiration of the applicable filing time period”
or “are merely requests for information or services that may be obtained by other
means.” (D.I. 33-2 at J VI.13.) The non-emergency grievance resolution consists of
three steps. (See id. at J Vil.) Step one provides for informal resolution. At step two
the resident grievance committee/subject matter expert panel makes a recommendation
to the warden who then make a decision based upon the recommendation which may
be appealed. Upon appeal, at step three, the bureau grievance officer makes a
recommendation to the bureau chief who accepts or rejects a recommendation. The
bureau chief's decision is final.

The June 23, 2017 grievance complains of retaliation by Phelps and the cell
shakedown by Rash. (D.I. 33-3 at2) The August 22, 2017 grievance complains that
Plaintiff was fired by in violation of DOC Policy 4.2. (/d. at 5) Both grievances were
returned unprocessed. The August 22, 2017 grievance was not returned as untimely.
Both grievances were returned as requests. (/d. at 3, 6)

The June 23, 2017 grievance was also marked “staff investigation” and “others.”

15
Case 1:18-cv-01549-CFC Document 45 Filed 03/04/21 Page 17 of 23 PagelD #: 461

(id. at3) Both paragraphs indicate that when an inmate requests an investigation of
staff, the inmate should write to the unit commander, followed by an appeal to the
operations superintendent and then the warden. The June 23, 2017 grievance indicate
that a copy of the grievance would be sent to Burton and that if Plaintiff did not receive a
response or was dissatisfied with the response, he could appear to the operations
superintendent and then to the warden. (/d. at 4) In support of his position that he
exhausted his administrative remedies Plaintiff provided the following: An August 2,
2017 letter to Warden Metzger seeking a staff investigation of the action of Phelps and
Rash, as well as Unit Commander Burton; an August 8, 2017 memo from Deputy
Warden Parker acknowledging receipt of the letter;> an October 18, 2017 letter to
Warden Metzger written on Plaintiffs behalf by his attorney that refers to the shakedown
by Rash, the resulting charges, and Plaintiffs belief this was a result of a grudge by
Phelps; and an April 17, 2018 follow-up letter to Warden Metzger written on Plaintiff's
behalf by his attorney, that states, “In your November 30, 2017 response to our letter,
you stated that you would ‘investigate the claims made by inmate Fatir and will take any
necessary actions accordingly.” (D.|. 37 at 15, 17-19, 25; D.I. 37-1 at 4-13) For the
August 22, 2017 grievance, under “Others,” Plaintiff was told to talk to the person
completing the disciplinary hearing about his job and to write his counselor to see what
job opportunities are available. (D.1. 33-3 at 6-7)

Neither grievance is governed by the three grievance resolution steps in Policy

No. 4.4 as they were considered “merely requests for services.” In addition, the record

 

§ Defendants argue it is not clear what letter is referred to in the memo. (D.I. 38 at 2).

16
Case 1:18-cv-01549-CFC Document 45 Filed 03/04/21 Page 18 of 23 PagelD #: 462

reflects that with regard to June 23, 2017 grievance, as directed, Plaintiff, as well as his
attorney, contacted the warden regarding the action of Phelps and Rash.’ The record
is silent on whether Plaintiff contacted prison personnel regarding reinstatement to his
position. Moreover, the August 22, 2017 grievance makes no mention of appeal rights.

Our District Court has previously noted that the “return of unprocessed
grievance” instructions in use at JTVCC are “confusing at best.” See Rahim, v.
Holden, 882 F. Supp. 2d 638, 643 (D. Del. 2012). Here, the June 23, 2017 grievance
indicated the steps for Plaintiff to take and the record reflects he took those steps. As
to the August 22, 2017 grievance, Plaintiff was provided no guidance for appealing any
decisions. If the DOC requires inmates to administratively exhaust grievances
returned as “unprocessed” then prison policy should indicate the process to exhaust
unprocessed grievances. The Court will deny the motion to dismiss on the grounds
that Plaintiff failed to exhaust his administrative remedies as to the claims raised against
Phelps and Rash.

3. Statute of Limitations

DOC Defendants move to dismiss claims based upon actions that occurred prior
to June 3, 2017 as time-barred. Section 1983 has no statute of limitations of its own.
Randall v. City of Philadelphia Law Dep't, 919 F.3d 196, 199 (3d Cir. 2019) (citing 42
U.S.C. § 1983). Rather, it borrows the underlying state’s statute of limitations for

personal-injury torts. /d. (citing Wallace v. Kato, 549 U.S. 384, 387,(2007). In

 

? Plaintiffs letter to Warden Metzger makes clear that the reason he contacted him first,
and not Unit Commander Burton, was because he sought an investigation of Burton in
addition to Phelps and Rash. (D.I. 37-1 at 4)

17
Case 1:18-cv-01549-CFC Document 45 Filed 03/04/21 Page 19 of 23 PagelD #: 463

Delaware, that period is two years. Day v. Toner, 530 F. App’x 118, 121 (3d Cir. 2013)
(citing 10 Del. C. § 8119).

The Court has dismissed the claims against Scarborough and Richman. The
claims against Phelps and Rash and not barred by the two-year limitation period and do
not fall within the ambit of DOC Defendants’ motion to dismiss.

IV. INJUNCTIVE RELIEF

Plaintiff asks the Court to issue an injunction ordering Defendants to transport
him to see his cardiologist, pulmonologist, and urologist. (D.I. 29) Defendants
oppose. (D.I. 40, 41, 44)

Plaintiff states that following his triple bypass surgery he was placed under the
care of a cardiologist and he was also referred to a pulmonologist and urologist. (D.I.
39 at 1-2) Plaintiff states that “in a cost-savings gimmick before COVID-19 restrictions,
Defendants cancelled most specialist consults” at JTVCC and “all of them for Plaintiff.”
(id. at2) Plaintiff states that he is experiencing the same symptoms ignored prior to his
2017 heart attack and has been blocked from seeing a cardiologist for over a year and
the other two specialists for nearly as long. (/d. at 2) Plaintiff asks the Court to order
Defendants to schedule consults with his specialists, transfer Plaintiff to the
appointments or, in the alternative, to order his release before his death is caused due
to “incompetence, indifference, and penny-pinching.” (/d. at 3)

Medical Defendants ask the Court to take judicial notice that Connections is no
longer the contract medical provider for the DOC and, therefore, has no power to

provide Plaintiff with medical treatment. (D.I. 40) DOC Defendants ask the Court to

18
Case 1:18-cv-01549-CFC Document 45 Filed 03/04/21 Page 20 of 23 PagelD #: 464

deny on the grounds that Plaintiff impermissibly seeks injunctive relief for conduct not
contained in his Amended Complaint. (D.I.41) They further argue that Plaintiff has
failed to meet his burden to prove injunctive relief is warranted.

A preliminary injunction is “an extraordinary remedy that should be granted only if
(1) the plaintiff is likely to succeed on the merits; (2) denial will result in irreparable harm
to the plaintiff; (3) granting the injunction will not result in irreparable harm to the
defendant; and (4) granting the injunction is in the public interest.” NutraSweet Co. v.
Vit-Mar Enterprises, Inc., 176 F.3d 151, 153 (3d Cir. 1999) (“NutraSweet II”). The
elements also apply to temporary restraining orders. See NutriSweet Co. v. Vit-Mar
Enterprises., Inc., 112 F.3d 689, 693 (3d Cir. 1997) (“NutraSweet |”) (a temporary
restraining order continued beyond the time permissible under Rule 65 must be treated
as a preliminary injunction, and must conform to the standards applicable to preliminary
injunctions). “[Fjailure to establish any element in [a plaintiff's] favor renders a
preliminary injunction inappropriate.” NutraSweet /I, 176 F.3d at 153. Furthermore,
because of the intractable problems of prison administration, a request for injunctive
relief in the prison context must be viewed with considerable caution. Rush v.
Correctional Med. Services, Inc., 287 F. App’x 142, 144 (3d Cir. 2008) (citing Goff v.
Harper, 60 F.3d 518, 520 (8th Cir. 1995)).

A party pursuing injunctive relief is confined to arguing the merits of his or her
complaint. See, e.g., Colvin v. Caruso, 605 F.3d 282, 300 (6th Cir. 2010) (explaining
plaintiff “had no grounds to seek an injunction pertaining to allegedly impermissible

conduct not mentioned in his original complaint”); Martin v. Keitel, 205 F. App'x 925,

19
Case 1:18-cv-01549-CFC Document 45 Filed 03/04/21 Page 21 of 23 PagelD #: 465

928-29 (3d Cir. 2006) (injunctive relief motion was “legally deficient” because it targeted
conduct that bore no relation to plaintiffs underlying claim); Alabama v. U.S. Army
Corps of Engineers, 424 F.3d 1117, 1128 (11th Cir. 2005) (“to obtain a permanent
injunction, a party must show .. . that he has prevailed in establishing the violation of
the right asserted in his complaint”); Kaimowitz v. Orlando, Fla., 122 F.3d 41, 43 (11th
Cir. 1997) (“A district court should not issue an injunction when the injunction in
question is not of the same character, and deals with a matter lying wholly outside the
issues in the suit.”); Devose v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994) (rejecting
injunctive relief motion that raised new assertions that were entirely different from the
claim raised in the complaint because “a party moving for a preliminary injunction must
necessarily establish a relationship between the injury claimed in the party’s motion and
the conduct asserted in the complaint’).

District courts routinely apply this proposition of law to deny conduct of the sort
attempted here. See, e.g., Peace and Freedom Party v. Bowen, 2012 WL 1455248, at
*7 (E.D. Cal. Apr. 26, 2012) (“Since Plaintiffs’ complaint does not include a procedural
due process claim that Defendant acted pursuant to unconstitutionally vague authority,
such an argument cannot support an award of injunctive relief. Therefore, the merits of
this argument need not be addressed.”); Shannon v. Williams, 2012 WL 1657526, at *1
(D. Minn. Apr. 20, 2012) (denying injunctive relief motion based on assertions different
from those in the complaint); Carrea v. Iserman, 2011 WL 4527407, at *2-3 (E.D. Cal.
Sept. 27, 2011) (rejecting claims unrelated to complaint as grounds for injunctive relief);

Guinther v. Banks, 2010 WL 5173 691, at *2 (E.D. Ark. Dec. 1, 2010) (denying

20
Case 1:18-cv-01549-CFC Document 45 Filed 03/04/21 Page 22 of 23 PagelD #: 466

injunctive relief motion because “[t]he alleged constitutional violations Plaintiff has
raised in his motion for a preliminary injunction have no relationship, whatsoever, to the
claim he has raised in this lawsuit”); Cincoski v. Richard, 2010 WL 31726, at *3 (E.D.
Ark. Jan.4, 2010) (“Plaintiff's grounds for seeking a preliminary injunction have no nexus
to the underlying conduct giving rise to the claims asserted in his Complaint. Therefore,
Plaintiffs requests for preliminary injunctive relief should be denied.”); Guillen v.
Thompson, 2009 WL 2513501, at *6-7 (D. Ariz. Aug.14, 2009) (denying preliminary
injunction based on claims not raised in the complaint); Pamer v. California Dep't of
Corr., 2007 WL 2778913, 11 (N.D. Cal. Sept.21, 2007) (explaining that “[i]njunctive relief
is improper because the proposed TRO/preliminary injunction does not pertain to the
issues as framed by the second amended complaint’).

Plaintiffs motion is “legally deficient.” While the Amended Complaint raises
medical needs claims, those claims concern Plaintiffs disagreement with the medical
care provided by Fuh on two occasions, an ankle injury, and sick call request policy.
The Amended Complaint refers to Plaintiffs heart attack and heart surgery by his
cardiologist. However, it makes no mentions of outside referrals to any specialist,
cancelled appointments, or cost saving measures. The issue in this instant motion is
different from those raised in the Amended Complaint. And, the Court agrees with
DOC Defendants’ position that Plaintiff failed to meet his burden to show that injunctive
relief is warranted.

In addition, Connections is no longer the healthcare provider for the DOC, having

been replaced by Centurion on April 1, 2020. Plaintiff argues that even though

21
Case 1:18-cv-01549-CFC Document 45 Filed 03/04/21 Page 23 of 23 PagelD #: 467

Connections is no longer the medical provider, when Centurion became the medical
provider all Connections employees remained in their same positions. Regardless,
Connection is no longer the contract healthcare provider for the DOC. Plaintiff's motion
for injunctive relief will be denied as he is unlikely to suffer any more alleged harm from
Connections or its personnel. See Jones v. Unknown D.O.C. Bus Driver &
Transportation Crew, 944 F.3d 478, 483 (3d Cir. 2019) (citing City of Los Angeles v.
Lyons, 461 U.S. 95, 111-12 (1983) and O’Shea v. Littleton, 414 U.S. 488, 502 (1974).

Plaintiffs motion for injunctive relief will be denied.
V. CONCLUSION

For the above reasons, the Court will: (1) grant Medical Defendants’ motion to
dismiss (D.I. 29); (2) grant in part and deny in part Department of Corrections
Defendants’ motion to dismiss (D.I. 33); (3) dismiss all claims against Scarborough and
Richman; and (4) deny Plaintiff's motion for injunctive relief (D.1. 39). Plaintiff will given
leave to amend the Eighth Amendment medical claims under 42 U.S.C. § 1983 against
Medical Defendants. Should Plaintiff fail to amend, the matter will proceed on the
retaliation claims raised against Phelps and Rash in the Amended Complaint.

An appropriate order will be entered.

22
